DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 14 March 2022 has been entered.  Claims 1-15 are pending.  Claims 2-4 and 11-14 are withdrawn.  Thus, claims 1, 5-10, and 15 are further reviewed herein. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2015/0221398) in combination with Rhee ("Sintering Behavior of B4C-dispersed UO2 Pellet", 2015) and Venneri (US 2017/0287575).
The reasons for rejection set forth in the Office Action dated 14 October 2021 are herein incorporated by reference. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Rhee and Venneri as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
The reasons for rejection set forth in the Office Action dated 14 October 2021 are herein incorporated by reference. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  

Applicant argues (at pages 7-8):
Modifying the sintering techniques taught by Subhash or Venneri to use the UO2-B4C powder mixture taught by Rhee would result in a fuel pellet that does not serve its intended propose. Although Rhee investigates "sintering green pellets of a mixture of UO2 powder and B4C powder," the concentrations of B4C in the UO2-B4C powder mixture disclosed in Table 2 of Rhee are too high to serve as an IFBA. Therefore, if the U02-B4C mixture disclosed in Table 2 of Rhee was sintered using the sintering techniques taught by Subhash or Venneri, as suggested by the OA, the resulting fuel pellet would contain an excessive level of boron. This excessive level of boron would cause excessive neutron absorption, thereby rendering the fuel pellet inoperable for its intended purpose.

	The examiner notes that there is no Table 2 in Rhee.  Regardless, Applicant's allegation that the 0.2 wt% of B4C in Rhee is too high to serve as an integral fuel burnable absorber (IFBA) lacks supporting evidence of record.  Testing of fuel with 0.2 wt% B4C in a test/research reactor in determining optimum ranges with different types of fuels/reactors is within the skill of the artisan.  Additionally, there isn’t any feature recited in claim 1 that requires that the “fuel composition” be subject to neutrons in a nuclear reactor, as argued.  Rather, the term “nuclear” is absent in the claims. 
	Applicant's claim amendments, which appear to be directed to non-elected subject matter, does not affect the previous rejections.  Thus, these rejections remain. 


Claim Rejections - 35 USC § 103
Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh (WO 2018/206234 A1) in combination with Subhash (US 2015/0221398).
Claims 1 and 5
Middleburgh discloses nuclear fuel (e.g., UO2) mixed with a boron-based burnable absorber.  The mixture is sintered using Spark Plasma Sintering (SPS).  Particularly note page 7, lines 8-21.
The other recited steps (e.g., using a die assembly, etc.) in conjunction with SPS are conventional in the art.  For example, Subhash shows using a die with SPS [0058].  Also note Applicant’s acknowledgements of conventional SPS process steps in the specification, e.g., paragraph [0037] (“SPS/FAST is similar to a conventional hot pressing (HP) technique”), and [0041] (“In conventional sintering techniques”). 
Modification of Middleburgh to have followed conventional sintering process steps (e.g., using a die assembly, etc.) during the SPS, as suggested by Subhash, would have been obvious to one of ordinary skill in the art. 
Claim 7
Subhash shows employing a temperature (e.g., 850-1600° C) [0007, 0052] which is in a range from 1000-1700° C.  Thus, the modified Middleburgh would have the recited features.
Claims 8-9
Subhash shows employing a time (e.g., 0.5-20 minutes) [0052] which is in a range from 5-10 minutes.  Thus, the modified Middleburgh would have the features.
Claim 10
Subhash shows employing a die assembly constructed of a conductive material (e.g., graphite) [0058].  Thus, the modified Middleburgh would have the recited features.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh in combination with Subhash as applied to claim 1 above, and further in view of Medema (“Advanced Fuels Campaign 2018 Accomplishments”, No. INL/EXT-18-52094-Rev-0, Idaho National Lab, United States, Nov. 2018).
Middleburgh employs a boron-based burnable absorber comprising boron.  
Medema shows that it is well known in the art to make a boron-based burnable absorber that comprises UB4 or UB2.  The boron-based burnable absorber is made via SPS.  The boron-based burnable absorber is employed with UO2 fuel.
One of ordinary skill in the art would realize that a fuel component can be implemented with various boron-based burnable absorbers, necessarily amounting to certain design characteristics obviously desirable in light of the specific reactor design.  Middleburgh is capable of being used with different boron-based burnable absorbers. Thus, further modification of Middleburgh to have employed a boron-based burnable absorber that comprises UB4 or UB2, as suggested by Medema, to meet a particular reactor design would have been obvious to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh in combination with Subhash as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
O'Brien shows that it is well known in the art to sinter fuel by employing SPS with a die assembly that comprises tungsten carbide or molybdenum, instead of graphite, to prevent formation of unwanted compounds.  For example, note O'Brien at [0025, 0077, 0078], and claim 9.  
Further modification of Middleburgh to have used a non-graphite material (e.g., tungsten carbide or molybdenum) for the die to have prevented unwanted compounds, as suggested by O'Brien, would have been obvious to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Medema and Rhee ("Fabrication of boron-containing burnable absorber fuel pellet", In Transactions of the 2012 KNS Spring Meeting, Jeju, Korea, pp. 456-457, May 2012).
Subhash and Medema have been previously discussed.  Subhash shows that it is well known in the art to have UO2 fuel made via SPS.  Medema shows that it is well known in the art to use a boron-based burnable absorber (e.g., UB4, UB2), made via SPS, as a burnable absorber with UO2 fuel.  
Rhee shows that it is well known in the art to mix a boron-based burnable absorber (e.g., UB4, ZrB2, B4C) with UO2 fuel.  Thus, the combination of references suggest using SPS to provide a fuel composition comprising uranium dioxide (UO2) mixed with an integral fuel burnable absorber (e.g., UB4).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Medema and Rhee as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
O'Brien shows that it is well known in the art to sinter fuel by employing SPS with a die assembly that comprises tungsten carbide or molybdenum, instead of graphite, to prevent formation of unwanted compounds.  For example, note O'Brien at [0025, 0077, 0078], and claim 9.  
Further modification of the combination of references (Subhash, Medema, and Rhee) to have used a non-graphite material (e.g., tungsten carbide or molybdenum) for the die to have prevented unwanted compounds, as suggested by O'Brien, would have been obvious to one of ordinary skill in the art. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646